Title: From James Madison to John Quincy Adams, 10 May 1816
From: Madison, James
To: Adams, John Quincy



Dear Sir 
Washington May 10. 1816.

I have been favored with two letters from you, which, having come to hand during a most busy season, have remained to this date unacknowledged.
The first, of Sepr. 27. 1815, was brought by the person to whom it referred as the medium of a communication to this Government relating to the Ships of war at Venice.  Altho the description and price of such an addition to our naval force, and the effects which might result from it, invited a favorable attention to the communication, there were objections to the purchase in the view of our naval councils, which gave a preference to the employment of our internal means of multiplying our public ships.  It may be proper to add, that if a different decision had taken place, there would have been strong objections to the individual whose instrumentality presented itself.
The Second letter, of December 24. accompanied the little pamphlet by Mr. de Liagno.  I have read it with pleasure, as a favorable specimen of the talents of the Author; and if you should have any further communication with him, you will oblige me by making my acknowledgements for his polite attention.  But notwithstanding his intellectual acquirements and the faculties of his pen, seconded as they appear to be by principles and dispositions friendly to the United States, I think you have done him a very kind service in dissuading him from transferring his fortunes to this side of the Atlantic.  The literary arms and tactics of a champion against Chateaubriand, are better adapted to the Theatre of Europe than to that of the United States; so far at least as they are the resource for a lively hood.
You will receive from the Secretary of State the Communications relating to the topics in discussion with the British Government.  Being sincerely desirous of maintaining peace and friendship between the two countries, we wish every fair experiment to be made for guarding against causes which may interrupt them.  On questions, such as Impressments and Blockades on which we consider ourselves as standing on the ground of right and of public law, & consequently connect a defence of them with our honor and independance, collisions must be unavoidable in the event of wars in Europe, unless amicable adjustments precede them, or Great Britain should be more yeilding than we are authorized to expect.  It is much to be desired also that on questions not of right, but of prudence and reciprocity, as a discontinuance of armaments on the lakes, and the commerce with the West Indies, an understanding or stipulations satisfactory to both parties, should not be delayed.  You will learn that with respect to the lakes Congress declined to make appropriations for keeping pace with British armaments on them.  But it is not to be inferred that if these should be actually carried on, they will not lead, at another Session, to a different policy.  The effect of a display of British Superiority on the upper lakes, on the spirit of the Savages will be decisive.  In this view only the question of naval superiority in that quarter is important to the U. S. whilst it is not so to Canada which has no apprehensions from Savage inroads.  In any other view the extension of British armaments on the Lakes would have nothing in them to be dreaded.  In time of peace they are harmless and in the event of a future war, the object of the U. S. would be to take the Lakes themselves, to which the inducement would be strengthened by so rich a prize on them.  This was the first object in the late war, and wd. have succeeded in any hands but those of Genl. Hull.  On future occasions, should they unfortunately not be precluded, the U. S. will have greater comparative means, with an application of them enlightened by experience.  As to the commerce with the West Indies, there can be but one Sentiment.  What passed on that Subject in Congress is a proof that if intermediate negociation be not successful, it will be taken up at the next session, with a determination to put an end to the existing inequality.  If Great Britain will not admit American vessels into the West India ports, American ports will be shut against British vessels coming from those ports.  The consequence must be either that the intercourse will cease, which tho’ disadvantageous to the United States will be not less so to Great Britain: or that neutral ports will be interposed, which will furnish a greater proportion of the navigation employed, to the American than to the British tonnage.  The present monopoly will be the less submitted to, as it is found to destroy the equality which was the object of the commercial convention in the branches of trade embraced by it.  Be pleased to accept Sir assurances of my great esteem and my best wishes.

James Madison

